                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


DENISE GIBBON,                                       )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:17-CV-402-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court OVERRULES plaintiff's
objections to the M&R [D.E. 42] and DENIES plaintiff's motion for judgment on the pleadings
[D.E. 27]. The court GRANTS defendant's motion to affirm [D.E. 29] and defendant's motion to
dismiss [D.E. 30]. Defendant's final decision is AFFIRMED, and this action is DISMISSED.


This Judgment Filed and Entered on April 15, 2019, and Copies To:
Denise Gibbon                                        (Sent to P.O. Box 5214 Cary, NC 27512 via US
                                                     Mail)
Rudy E. Renfer                                       (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
April 15, 2019                               (By) /s/ Nicole Sellers
                                              Deputy Clerk
